          Case 1:19-cr-00427-LTS Document 18 Filed 11/07/19 Page 1 of 2

~r~~'                                                 :n~;e:::~:~;::::e:usticc
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew's Pla::a
                                                      New York, New York 10007




                                                      November 7, 2019


BYECF
                 MEMO ENDORSED                                              i.·
                                                                            : l LSDC SD:\Y
                                                                              ·DOCU~~NT                                  II
The Honorable Laura T. Swain
Chief United States District Judge
                                                                               LLECTRONICALLY FILED                      i
Southern District of New York                                                  !)QC#:                                    I
                                                                                                                         i

500 Pearl Street                                                                     \'l"E   I~~~~~D: _11-<S.   2-C l   9I
New York, New York 10007

       Re:     United States v. Larry Farmer, a/k/a "P-90," 19 Cr. 427 (LTS)

Dear Judge Swain:

       On June 13, 2019, Larry Farmer, a/k/a "P-90," the defendant, was arraigned on an
Indictment in the above-captioned matter. On June 26, 2019, an initial conference was held before
Your Honor. A status conference is currently scheduled for Friday, November 8, 2019, at 11 a.m.

       After conferring with the Court's chambers, the parties contacted the Magistrate Court to
arrange for a change-of-plea conference, which has been scheduled for Tuesday, November 12,
2019, at 11 a.m. Therefore, the parties respectfully request that the Court adjourn the November
8, 2019 status conference sine die.

        In the event that the Court grants the requested adjournment, the Government respectfully
requests that the Court exclude time under the Speedy Trial Act, from November 8, 2019 through
November 15, 2019, to permit the parties to proceed with the scheduled change-of-plea conference
and to submit to Your Honor the appropriate request and proposed order to accept the anticipated
guilty plea. The Government submits that the ends of justice served by the continuance outweigh
the best interests of the public and the defendant in a speedy trial. See 18 U.S.C. § 3161 (h)(7)(A).
         Case 1:19-cr-00427-LTS Document 18 Filed 11/07/19 Page 2 of 2
                                                                                              Page 2


       The Government has conferred with counsel for the defendant, who has consented to the
exclusion of time.


                                            Respectfully submitted,

                                            GEOFFREY S. BERMAN
                                            United States Attorney

                                      By:   ~;(C-
                                            Brett M. Kalikow
                                            Assistant United States Attorneys
                                            (212) 637-2220


cc: Martin Cohen, Esq. (via ECF)




                                                           SO ORDERED:

                                                          ,~            nl~t'I
                                                          HoN.ALiRATAYLOR SWAIN
                                                           I''" -   l   r   ".TFS [')JSTP!CT JLJDGE
